DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dopp et al. (US2011/0073104) in view of Reynolds (US2010/0229851).
For claim 1, Dopp et al. discloses an apparatus (fig. 1) for transferring force to a frame of a solar mirror array, the frame having a first structural element (102), a second structural element (104) and at least a third structural element (103), the apparatus comprising a torque plate (121) having a shape of a cross having a first end and a second end and a third end.
Dopp et al. does not disclose a first node attached to and in contact adjacent with the first end which connects with the first structural element, a second node attached to and in contact adjacent with the second end which connects with the second structural element, at least a third node attached to and in contact adjacent with the third end which connects with the third structural element.
Reynolds discloses a torque plate (fig. 5, 35) and the obviousness of providing a node (node connecting struts 30 to the torque plate) attached to and in contact with an end of the plate which connects with a structural element (30). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to add a node to the first, second and third end of the torque plate of Dopp et al. that are connected to the first, second and third structural elements as made obvious by Dopp et al. so that struts can be connected to the structural elements and to the torque plate to increase the strength and load bearing ability of the solar frame.
For claim 2, the combination discloses that the node has at least one fin extending from the node’s outer surface (Reynolds fig. 5, the node has fins holding struts 30).
For claim 4, the torque plate of the combination can withstand a force greater than 1800 lbs (intended use recitation treated in accordance with MPEP 2114) since the torque plate of the combination has all the structural limitations of the torque plate as claimed.
For claim 5, the torque plate of the combination can withstand a minimum torque load of about 150,591 in-lbs (intended use recitation treated in accordance with MPEP 2114) since the torque plate of the combination has all the structural limitations of the torque plate as claimed.
For claim 6, the combination does not disclose that the plate thickness is about 9/16’ however it would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the plate thickness of the torque plate 9/16” since this merely involves changing the size/thickness of an already disclosed element to get predictable and expected results like increased strength of the torque plate and to meet design requirements.


Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dopp et al. (US2011/0073104) in view of Reynolds (US2010/0229851) as set forth in the rejection of claim 2, and further in view of Bingham (US Patent No. 4,069,832).
For claim 3, the combination does not disclose that the node has a solid central portion.
Bingham discloses a node (fig. 15, 446) and the obviousness of making the node have a solid central portion.
It would have been obvious to one having ordinary skill in the art at the time of invention to make the central portion of the node of the combination solid as made obvious by Bingham to increase the strength and load bearing capabilities of the node. 

Claims 12-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dominguez Abascal et al. (US2014/0020677) in view of McKeen et al. (US Patent No. 4,078,549).
For claim 12, Dominguez Abascal et al. discloses a solar trough frame (fig. 5) for holding solar mirrors comprising: a plurality of chords which include a top layer of chords essentially in parallel with each other (9) and an axis of rotation of the frame: a plurality of struts (8’); a plurality of nodes ([0018] that connect to the struts and chords, and a platform [0010] supported by the chords and struts on which the solar mirrors are disposed.
Dominguez Abascal et al. does not disclose that there are only 4 chords in the top layer.
McKeen et al. discloses an apparatus (fig. 2) for transferring force to a frame of a solar mirror array, comprising a plurality of chords (54, 56, 58, 60) which include a top layer of only 4 chords essentially in parallel with each other and an axis of rotation of the frame.
It would be obvious to one having ordinary skill in the art at the effective filing date of the application to only add 4 chords to the top layer of Dominguez Abascal et al. as made obvious by McKeen et al. as a matter of design choice and to reduce the number of moving parts in the system.
For claim 13, the four chords of the top layer of combination inherently have axial force limits of a minimum of about 500 lbs since the four chords of the combination have all the structural limitations of the four chords of the invention as claimed.
For claim 14, the combination discloses a torque plate (Dominguez Abascal et al. fig. 5, 6) having two connections to the top layer (fig. 5, left and right 7 are connected to 6).
For claim 15, it would be obvious to one having ordinary skill in the art to design the four chords of the top layer so they have axial force limits of a maximum of about 20,674 lbs since this merely involves optimization of a system to get predictable and expected results like increased strength and load capabilities of the top layer so it can carry a solar mirror of about 20,674 lbs.
For claim 16, it would have been obvious to one having ordinary skill in the art to make at least one of the four chords of the top layer a continuous piece that extends the frame entire length to increase the integrity and strength of the frame.
For claim 17, the combination discloses that at least one of the four chords of the top layer is formed of segmented chords that together extend the frames entire length (McKeen et al. fig. 2, 54).
Allowable Subject Matter
Claims 7-9, 11 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record neither anticipates or makes obvious an apparatus comprising a primary torque plate having a shape of cross having a first end and a second end at the upper portion and a third end at the bottom, a secondary torque having an upper portion and a bottom having a shape of a cross and a torque plate bearing attached to the primary and secondary torque plate through an attachment flange of the primary and secondary torque plate, the primary and secondary torque plates attach to an end of the primary and secondary frame via first and second nodes of the frames that fasten to the upper portions and third nodes which fasten to the bottom of the plates, the flange between the primary and secondary torque plates allows for rotational alignment between the torque plates.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633